530 Pa. 25 (1992)
606 A.2d 897
Lynne S. HUNYADY, Appellant,
v.
AETNA LIFE & CASUALTY.
Supreme Court of Pennsylvania.
Argued April 9, 1992.
Decided May 14, 1992.
Reargument Denied July 13, 1992.
G. Eugene Beechwood, Jr., for appellant.
Richard C. Angino, for amicus  Pennsylvania Trial Lawyers Ass'n.
J. Keath Fetter, for appellee.
James C. Haggerty, for amicus  Pennsylvania Defense Institute.
*26 Before FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
NIX, C.J., and LARSEN, J., did not participate in the consideration or decision of this case.
CAPPY, J., dissents.